DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 13 July 2022 has been received and considered. Applicant’s amendments to the claims contain numerous errors not in compliance with 37 CFR §1.121(c). As the errors, while many, are relatively minor and the response appears bona fide, the response has been considered and entered so as to expedite prosecution. The claims have been objected to accordingly below.
Accordingly, claims 1-19 are pending in this application. Claims 2-4, 6, and 9-19 are currently amended; claims 1, 5, 7, and 8 appear to be original.

Claim Objections
Claims 1, 5, 7, 8, and 10-19 are objected to for not being fully in compliance with 37 CFR §1.121(c).
As to claims 1, 5, 7, and 8, the claims do not include any status identifier. Because the claims do not appear to contain any amendments, and the current set of claims are only the second set of claims filed in the instant application, the claims are interpreted as having an “original” status.
As to claims 10-19, the claims contain amendments to the claim numbers and appear at first look to attempt to renumber claims 11-20 as claims 10-19 with the possibility of claim 10 having completely been removed without markup. However, there was never 20 claims filed in the instant application. Clams 10-19, as currently filed, appear to be the same (excluding other respective amendments therein) as original claims 10-19. As such, the amendments to the numbers appears to be an erroneous result of poor document editing. Accordingly, claims 10-19 include improper markup as per 37 CFR §1.121(c). However, since the ‘new’ numbers match the original numbers, claims 10-19 are not interpreted as having been renumbered. Further, as a result, claims 11, 13, 16, 18, and 19 are being interpreted as “original” as there do not appear to be further amendments beyond the claim numbering in these claims.

Claim 6 is objected to because of the following informalities:  
As to claim 6, Applicant may have intended “System” in line 5 to be lowercase, i.e. as “system.”

Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “physical data-storage device” which is not defined by Applicant’s specification and can reasonably be interpreted as impermissibly incorporating transitory signals. 
Consistent with the precedential decision in Mewherter (Appeal 2012-007692), as set forth in U.S. Patent & Trademark Office, Subject Matter Eligibility of Computer-Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010) (hereinafter Subject Matter Eligibility of Computer-Readable Media). (Ans. 21-22.) the Office states that “[t]he broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.” Id.
It is noted that while Applicant’s claim and the specification utilizes the term “physical”, merely specifying that a media is “physical” is not sufficient to demonstrate statutory compliance. As also discussed in Mewherter, “U.S. Patent & Trademark Office, Evaluating Subject Matter Eligibility Under 35 USC § 101 (August 2012 Update) (pp. 11-14), available at http://www.uspto.gov/patents/law/exam/101_training_aug2012.pdf (noting that while the recitation “non-transitory” is a viable option for overcoming the presumption that those media encompass signals or carrier waves, merely indicating that such media are “physical” or tangible” will not overcome such presumption).” [Emphasis added].
Accordingly, the “physical data-storage device” of claim 19 is reasonably interpreted as encompassing transitory media, and therefore the claim is directed to non-statutory subject matter.
Examiner suggests stating the claim as a “non-transitory data-storage device” to overcome the rejection under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by anticipated by Ikai (previously presented)(US 2020/0034345 A1).

As to claim 1, Ikai discloses an improved log/event-message system, within a distributed computer system, that collects log/event messages from log/event-message sources within the distributed computer system, stores the collected log/event messages, and provides query-based access to the stored log/event-messages (Fig. 1), the log/event-message system comprising:
one or more message collectors (Fig. 2), incorporated within one or more computer systems, each having one or more processors and one or more memories ([0068]), which each
receives log/event messages (Fig. 2; [0048], Parser 214 of parser/indexer 130, i.e. a message collector, receives log/event messages.), 
compresses the received log/event messages into compressed-message expressions (Figs. 2-3; [0049], Indexer 218 of parser/indexer 130 compresses the messages into tuples (p,v,n)), and 
forwards the compressed-message expressions to one or more of one or more message-ingestion-and-processing systems (Fig. 1, #130, 140; [0042], Parser/indexer forwards the compressed message to index store 140, i.e. a message-ingestion-and-processing system.); and
the one or more message-ingestion-and-processing systems, incorporated within one or more computer systems, each having one or more processors and one or more memories ([0068]), which each
receives compressed-message expressions from one or more of the one or more message collectors (Fig. 1, #130, 140; [0042]; [0055], The index store receives and stores the compressed event/message tuples from the indexer.), and 
stores the received compressed-message expressions in a message database (Fig. 1, #130, 140; [0042]; [0055], The index store receives and stores the compressed event/message tuples from the indexer.).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition Ikai discloses wherein the compressed-message expression corresponding to a log/event message include numeric and/or character-string values corresponding to variable portions of the type of log/event message to which the log/event message belongs (Figs. 3-4, #220; [0044]; [0052]-[0054], The compressed-message expression includes numeric values corresponding to variable positions/contexts, i.e. portions, in the hierarchy that is possible for each message.).


As to claim 13, Ikai discloses method that improves a log/event-message system within a distributed computer system that collects log/event messages from log/event-message sources within the distributed computer system, stores the collected log/event messages, and provides query-based access to the stored log/event-messages (Fig. 1), the method comprising:
collecting log/event-messages from the log/event-message sources by one or more message collectors (Fig. 2; [0048], Parser 214 of parser/indexer 130, i.e. a message collector, receives log/event messages.), each message collector 
compressing the received log/event messages into compressed-message expressions (Figs. 2-3; [0049], Indexer 218 of parser/indexer 130 compresses the messages into tuples (p,v,n)), and 
forwarding the compressed-message expressions to one or more of one or more message-ingestion-and-processing systems (Fig. 1, #130, 140; [0042], Parser/indexer forwards the compressed message to index store 140, i.e. a message-ingestion-and-processing system.); and
receiving compressed-message expressions from one or more of the one or more message collectors by the one or more message-ingestion-and-processing systems, each message-ingestion-and-processing system storing the received compressed-message expressions in a message database (Fig. 1, #130, 140; [0042]; [0055], The index store receives and stores the compressed event/message tuples from the indexer.).
Furthermore, while the prior art discloses “each message collector compressing the received log/event messages into compressed-message expressions, and forwarding the compressed-message expressions to one or more of one or more message-ingestion-and-processing systems”, the claim does not actively recite that the method itself is “compressing the received log/event messages into compressed-message expressions, and forwarding the compressed-message expressions to one or more of one or more message-ingestion-and-processing systems”. The claim only requires the method itself to collect log/event messages from by the message collectors and receive compressed-message expressions therefrom. The claim also does not state that the collection step includes the compressing and forwarding steps, merely that these are performed by message collectors and as such can be performed outside the scope of the method itself. As such the claim does not limit the method to these steps to be performed and accordingly the cited steps of compressing and forwarding by the message collector(s) do not carry patentable weight. See MPEP §2111.04.

As to claim 15, the claim is rejected for the same reasons as claim 13 above. In addition, Ikai discloses wherein the compressed-message expression corresponding to a log/event message includes numeric and/or character-string values corresponding to variable portions of the type of log/event message to which the log/event message belongs (Figs. 3-4, #220; [0044]; [0052]-[0054], The compressed-message expression includes numeric values corresponding to variable positions/contexts, i.e. portions, in the hierarchy that is possible for each message.).

As to claim 19, Ikai discloses a physical data-storage device that stores computer instructions that, when executed by processors within computer systems ([0069]) of a log/event-message system within a distributed computer system, control the log/event-message system (Fig. 1) to:
collect log/event-messages from log/event-message sources by one or more message collectors (Fig. 2; [0048], Parser 214 of parser/indexer 130, i.e. a message collector, receives log/event messages.), each message collector 
compressing the received log/event messages into compressed-message expressions (Figs. 2-3; [0049], Indexer 218 of parser/indexer 130 compresses the messages into tuples (p,v,n)), and 
forwarding the compressed-message expressions to one or more of one or more message-ingestion-and-processing systems (Fig. 1, #130, 140; [0042], Parser/indexer forwards the compressed message to index store 140, i.e. a message-ingestion-and-processing system.); and
receive compressed-message expressions from one or more of the one or more message collectors by the one or more message-ingestion-and-processing systems, each message-ingestion-and-processing system storing the received compressed-message expressions in a message database (Fig. 1, #130, 140; [0042]; [0055], The index store receives and stores the compressed event/message tuples from the indexer.).  
Furthermore, while the prior art discloses “each message collector compressing the received log/event messages into compressed-message expressions, and forwarding the compressed-message expressions to one or more of one or more message-ingestion-and-processing systems”, the claim does not actively recite that the instructions control the log/event-message system to perform “compressing the received log/event messages into compressed-message expressions, and forwarding the compressed-message expressions to one or more of one or more message-ingestion-and-processing systems”. With respect to the collectors, the claim only requires the instructions control the log/event-message system to collect log/event messages by the message collectors and receive compressed-message expressions therefrom. The claim also does not state that the collection step includes the compressing and forwarding steps, merely that these are performed by message collectors and as such can be performed outside the scope of the method itself. As such the claim does not limit the claim to perform these steps and accordingly the cited steps of compressing and forwarding by the message collector(s) do not carry patentable weight. See MPEP §2111.04.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being obvious over Ikai as applied above, and further in view of Harutyunyan et al. (previously presented)(US 2018/0341566 A1), hereinafter Harutyunyan.

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Ikai does not specifically disclose wherein log/event-message sources include:
message-generation-and-reporting components of hardware components of the distributed computer system, including network routers and bridges, network-attached storage devices, network-interface controllers, and other hardware components and devices; and
message-generation-and-reporting components within computer-instruction-implemented components of the distributed computer system, including virtualization layers, operating systems, and applications running within servers and other types of computer systems.
However, Harutyunyan discloses wherein log/event-message sources include:
message-generation-and-reporting components of hardware components of the distributed computer system, including network routers and bridges, network-attached storage devices, network-interface controllers ([0057]); and
message-generation-and-reporting components within computer-instruction-implemented components of the distributed computer system, including virtualization layers, operating systems, and applications ([0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ikai with the teachings of Harutyunyan by substituting the sources of Ikai ([0036]) to include those of Harutyunyan. Said ordinarily skilled artisan would readily recognize that any type of data source could be substituted that provides events with a reasonable expectation of successfully receiving and processing as done by Ikai.
Furthermore, while the prior art discloses or renders obvious “wherein log/event-message sources include:
message-generation-and-reporting components of hardware components of the distributed computer system, including network routers and bridges, network-attached storage devices, network-interface controllers; and
message-generation-and-reporting components within computer-instruction-implemented components of the distributed computer system, including virtualization layers, operating systems, and applications”,
these features do not carry patentable weight. The  “improved log/event-message system” claimed does not include the sources, only the one or more collectors and message-ingestion-and-processing systems. The “improved log/event-message system” is recited as interacting with the sources only by collecting log/event messages therefrom, but the sources themselves are not recited as part of the system. As such, the sources and any details thereof as recited in the claim, do not affect the structure of the claimed system, nor are they recited as requiring any particular steps to be performed by the system. Again, the system merely collects the messages. As such, the features of claim 2 do not carry patentable weight and the claim is fully rejected over Ikai as set forth with respect to claim 1 above. See MPEP §2111.04.

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition Ikai discloses wherein log/event-messages include text, alphanumeric values, and/or numeric values that represent various types of information, including notification of completed actions (Figs. 3 and 7; e.g. reservation made as an action and other such information like who made the reservation and who the reservation is for.).
Ikai does not specifically disclose log/event-messages include, errors, anomalous operating behaviors and conditions, and various types of computational events and warnings.  
However, Harutyunyan discloses wherein log/event-messages include text, alphanumeric values, and/or numeric values that represent various types of information, including notification of completed actions, errors, anomalous operating behaviors and conditions, and various types of computational events and warnings ([0063]; [0064]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ikai with the teachings of Harutyunyan by substituting the sources of Ikai ([0036]) to include those of Harutyunyan and accordingly modify the grammar and associated parsing and compressing to reflect the types of data submitted by those different sources, where the parsing, compressing, and indexing would still be performed in the same manner as Ikai but merely on a different type of data as in Harutyunyan. Said ordinarily skilled artisan would readily recognize that any type of data source could be substituted that provides events with a reasonable expectation of successfully receiving and processing as done by Ikai.
Furthermore, while the prior art discloses or renders obvious “wherein log/event-messages include text, alphanumeric values, and/or numeric values that represent various types of information, including notification of completed actions, errors, anomalous operating behaviors and conditions, and various types of computational events and warnings”, these features are directed to non-functional descriptive material and do not carry patentable weight. The claim merely describes the type of data in the messages but does not require any functionality to be performed specific to the data, i.e. any other data could be supplied and be processed in the same manner. As such, there is no functional relationship between the steps being claimed and the data being claimed rendering them as non-functional descriptive material. Accordingly, the claimed features do not carry patentable weight and the claim is fully rejected over Ikai as set forth in claim 1 above. See MPEP §2111.05.

As to claim 14, the claim is rejected for the same reasons as claim 13 above. In addition, Ikai does not explicitly disclose wherein log/event-messages are issued by:
message-generation-and-reporting functionality incorporated within hardware components of the distributed computer system, including network routers and bridges, network-attached storage devices, network-interface controllers;
and message-generation-and-reporting functionality incorporated within computer-instruction-implemented components of the distributed computer system, including virtualization layers, operating systems, and applications.  
However, Harutyunyan discloses wherein log/event-messages are issued by:
message-generation-and-reporting functionality incorporated within hardware components of the distributed computer system, including network routers and bridges, network-attached storage devices, network-interface controllers ([0057]);
and message-generation-and-reporting functionality incorporated within computer-instruction-implemented components of the distributed computer system, including virtualization layers, operating systems, and applications ([0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ikai with the teachings of Harutyunyan by substituting the sources of Ikai ([0036]) to include those of Harutyunyan. Said ordinarily skilled artisan would readily recognize that any type of data source could be substituted that provides events with a reasonable expectation of successfully receiving and processing as done by Ikai.
Furthermore, while the prior art discloses or renders obvious “wherein log/event-messages are issued by:
message-generation-and-reporting functionality incorporated within hardware components of the distributed computer system, including network routers and bridges, network-attached storage devices, network-interface controllers;
and message-generation-and-reporting functionality incorporated within computer-instruction-implemented components of the distributed computer system, including virtualization layers, operating systems, and applications”,
these features do not carry patentable weight. The claim is a method claim, not a system claim. However, the claim is attempting to describe the structure of a system. The fact that the system includes specific sources does not affect the method steps being performed and recited in the claim, and as such do not limit the scope of the method being claimed. Further the “log/event-message system” recited in the claim does necessarily include the sources, only the one or more collectors and message-ingestion-and-processing systems. The “improved log/event-message system” is recited as interacting with the sources only by collecting log/event messages therefrom, but the sources themselves are not recited as part of the system. As such, the sources and any details thereof as recited in the claim, do not affect the structure of the claimed system, nor are they recited as requiring any particular steps to be performed by the system. Again, the system merely collects the messages, and more importantly, the claim is directed to method steps and not a system. As such, the features of claim 14 do not carry patentable weight and the claim is fully rejected over Ikai as set forth with respect to claim 13 above. See MPEP §2111.04.

Claims 5-12 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over Ikai as applied above, and further in view of Luo et al. (previously presented)(US 2018/0113783 A1), hereinafter Luo.

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Ikai discloses wherein the message collector compresses a received log/event message into a compressed-message expression by applying a first function to the received log/event message to generate an event type for the received log/event message (Figs. 3-4; [0048]; [0049]; [0052]; [0054], An event type is determined from the identified context.).
Ikai does not specifically disclose 
using ([0047]; [0048]; [0050]; [0052], Grammar corresponding to the type is used to parse appropriate data from the message and form a list of numeric and/or character string values which are combined with the event type, as indicated by the context/position (e.g. ‘reservation’) to form the compressed-message expression tuple 220);
applying the extraction function to generate a list of 0, 1, or more numeric and/or character-string values ([0047]; [0048]; [0050]; [0052], Grammar corresponding to the type is used to parse appropriate data from the message and form a list of numeric and/or character string values which are combined with the event type, as indicated by the context/position (e.g. ‘reservation’) to form the compressed-message expression tuple 220); and
combining the event type and list to generate the compressed-message expression ([0047]; [0048]; [0050]; [0052], Grammar corresponding to the type is used to parse appropriate data from the message and form a list of numeric and/or character string values which are combined with the event type, as indicated by the context/position (e.g. ‘reservation’) to form the compressed-message expression tuple 220).
Ikai does not specifically disclose using the event type to select an extraction function for the event type.
However, Luo discloses using the event type to select an extraction function for the event type ([0056]-[0066]; Based on an identifier, i.e. an event type, a corresponding regular expression is selected to extract needed data from a message.).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ikai with Lao by modifying Ikai to select specific grammar to extract the components of the message correspond to the type of Ikai like is done with the regex expression in Lao. The motivation for doing so would have been to successfully extract the data needed to form the compressed messages required by Ikai.

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Ikai does not disclose wherein the first and second functions are:
manually created from templates;
automatically generated by a clustering method;
and/or implemented by a machine-learning system.  
However, the recites steps of “wherein the first and second functions are: manually created from templates; automatically generated by a clustering method; and/or implemented by a machine-learning system” are not recited as being performed by the claimed log/event-message system but rather as steps which can be performed by other entities which are not necessarily part of the claimed system. The claim even explicitly recites a component not part of the claimed system, i.e. “a machine-learning system”, as performing one of the optional steps. As such, the claim does not limit the structure of the system being claimed nor does it require the claimed system to perform any steps. As such, the features of claim 6 do not carry patentable weight and the claim is fully rejected for the reasons set forth with respect to claim 5 above. See MPEP §2111.04.

As to claim 7, the claim is rejected for the same reasons as claim 5 above. In addition, Ikai discloses wherein the message collector, after compressing a received log/event message into a compressed-message expression, processes the compressed-message expression by one or more compressed-message-expression processes selected from among:
a filtering process (Figs. 1 and 6; [0057], E.g. filtering stored compressed-message expressions from the full set by querying and only selecting those that match the query.);
an alert process;
a forwarding process (Fig. 1, #130, 140; [0042], Parser/indexer forwards the compressed message to index store 140, i.e. a message-ingestion-and-processing system.);
a sampling process; and
a masking process (Figs. 3 and 5; [0049]; [0055], e.g. representing the compressed message expression as a bit vector which obscures the underlying values in the list.).

As to claim 8, the claim is rejected for the same reasons as claim 7 above. In addition, Ikai does not disclose wherein the filtering process receives a compressed-message expression;
applies one or more filtering functions and/or rules to the received compressed-message expression or to a modified version of the compressed-message expression, each filtering function and rule either modifying the list or indicating that the received compressed-message expression should be dropped; and
when one of the applied functions or rules indicates that the received compressed-message expression should be dropped, terminates processing of the received compressed-message expression by the message collector, preventing forwarding of the received compressed-message expression to the one or more of one or more message-ingestion-and-processing systems by the message collector.
However, parent claim 7 does not require the filtering process to be used or taught to be rejected by the claim. The filtering process is optional in the claim. As such, because claim 8 is directed entirely to describing an optional step not required, the claim is fully rejected over Ikai for the same reasons as claim 7 above.

As to claim 9, the claim is rejected for the same reasons as claim 7 above. In addition, Ikai does not disclose wherein the alert process receives a compressed-message expression;
applies one or more alert functions and/or rules to the received compressed-message expression, each alert function and rule indicating whether an alert should be generated and, if an alert should be generated, whether the received compressed-message expression should be dropped;
when one of the applied functions or rules indicates that an alert should be generated, generates the alert and forwards the alert for transmission; and
when one of the applied functions or rules indicates that the received compressed-message expression should be dropped, terminates processing of the received compressed-message expression by the message collector, preventing forwarding of the received compressed-message expression to the one or more of one or more message-ingestion-and-processing systems by the message collector.
However, parent claim 7 does not require the alerting process to be used or taught to be rejected by the claim. The alerting process is optional in the claim and accordingly not relied on in the applied prior art. As such, because claim 9 is directed entirely to describing an optional step not required, the claim is fully rejected over Ikai for the same reasons as claim 7 above.

As to claim 10, the claim is rejected for the same reasons as claim 7 above. In addition, Ikai does not disclose wherein the forwarding process receives a compressed-message expression;
applies one or more forwarding functions and/or rules to the received compressed-message expression, each forwarding function and rule indicating whether the received compressed-message expression should be forwarded to a remote computing entity other than one or more of one or more message-ingestion-and-processing systems and, if the received compressed-message expression should be forwarded, whether the received compressed-message expression should be dropped;
when one of the applied functions or rules indicates that received compressed-message expression should be forwarded to a remote computing entity other than one or more of one or more message-ingestion-and-processing systems, forwards the received compressed-message expression for transmission to the remote computing entity; and
when one of the applied functions or rules indicates that the received compressed-message expression should be dropped, terminates processing of the received compressed-message expression by the message collector, preventing forwarding of the received compressed-message expression to the one or more of one or more message-ingestion-and-processing systems by the message collector.
However, parent claim 7 does not require the forwarding process to be used or taught to be rejected by the claim. The alerting process is optional in the claim. As such, because claim 10 is directed entirely to describing an optional step not required, the claim is fully rejected over Ikai for the same reasons as claim 7 above.

As to claim 11, the claim is rejected for the same reasons as claim 7 above. In addition, Ikai does not disclose wherein the sampling process receives a compressed-message expression;
determines whether the event type included in received compressed-message expression is currently being sampled;
when the event type included in received compressed-message expression is currently being sampled, determines whether the received compressed-message expression should be dropped, and when one of the applied functions or rules indicates that the received compressed-message expression should be dropped, terminates processing of the received compressed-message expression by the message collector, preventing forwarding of the received compressed-message expression to the one or more of one or more message-ingestion-and-processing systems by the message collector.
However, parent claim 7 does not require the sampling process to be used or taught to be rejected by the claim. The sampling process is optional in the claim and accordingly not relied on in the applied prior art. As such, because claim 11 is directed entirely to describing an optional step not required, the claim is fully rejected over Ikai for the same reasons as claim 7 above.

As to claim 12, the claim is rejected for the same reasons as claim 7 above. In addition, Ikai discloses wherein the masking process receives a compressed-message expression (Figs. 3 and 5; [0049]; [0055], e.g. representing the compressed message expression as a bit vector which obscures the underlying values in the list.); and
applies one or more masking functions and/or rules to the received compressed-message expression or to a modified version of the compressed-message expression, each masking function and rule modifying the list to conceal or obscure one or more numeric and/or character-string values in the list (Figs. 3 and 5; [0049]; [0055], e.g. representing the compressed message expression as a bit vector which obscures the underlying values in the list.).

As to claim 16,  the claim is rejected for the same reasons as claim 13 above. In addition, Ikai discloses wherein the message collector compresses a received log/event message into a compressed-message expression by applying a first function to the received log/event message to generate an event type for the received log/event message (Figs. 3-4; [0048]; [0049]; [0052]; [0054], An event type is determined from the identified context.).
Ikai does not specifically disclose 
using ([0047]; [0048]; [0050]; [0052], Grammar corresponding to the type is used to parse appropriate data from the message and form a list of numeric and/or character string values which are combined with the event type, as indicated by the context/position (e.g. ‘reservation’) to form the compressed-message expression tuple 220);
applying the extraction function to generate a list of 0, 1, or more numeric and/or character-string values ([0047]; [0048]; [0050]; [0052], Grammar corresponding to the type is used to parse appropriate data from the message and form a list of numeric and/or character string values which are combined with the event type, as indicated by the context/position (e.g. ‘reservation’) to form the compressed-message expression tuple 220); and
combining the event type and list to generate the compressed-message expression ([0047]; [0048]; [0050]; [0052], Grammar corresponding to the type is used to parse appropriate data from the message and form a list of numeric and/or character string values which are combined with the event type, as indicated by the context/position (e.g. ‘reservation’) to form the compressed-message expression tuple 220).
Ikai does not specifically disclose using the event type to select an extraction function for the event type.
However, Luo discloses using the event type to select an extraction function for the event type ([0056]-[0066]; Based on an identifier, i.e. an event type, a corresponding regular expression is selected to extract needed data from a message.).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ikai with Lao by modifying Ikai to select specific grammar to extract the components of the message correspond to the type of Ikai like is done with the regex expression in Lao. The motivation for doing so would have been to successfully extract the data needed to form the compressed messages required by Ikai.

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Ikai does not disclose wherein the first and second functions are:
manually created from templates;
automatically generated by a clustering method;
and/or implemented by a machine-learning system.
However, the recites steps of “wherein the first and second functions are: manually created from templates; automatically generated by a clustering method; and/or implemented by a machine-learning system” are not recited as being performed by the method but rather as steps which can be performed by other entities or steps which are not necessarily part of the claimed method. As such, the claim does not limit the structure of the system being claimed nor does it require the claimed method to perform the recited steps. As such, the features of claim 17 do not carry patentable weight and the claim is fully rejected for the reasons set forth with respect to claim 16 above. See MPEP §2111.04.

As to claim 18, the claim is rejected for the same reasons as claim 16 above. In addition, Ikai discloses wherein the message collector, after compressing a received log/event message into a compressed-message expression, processes the compressed-message expression by one or more compressed-message-expression processes selected from among:
a filtering process (Figs. 1 and 6; [0057], E.g. filtering stored compressed-message expressions from the full set by querying and only selecting those that match the query.);
an alert process;
a forwarding process (Fig. 1, #130, 140; [0042], Parser/indexer forwards the compressed message to index store 140, i.e. a message-ingestion-and-processing system.);
a sampling process; and
a masking process (Figs. 3 and 5; [0049]; [0055], e.g. representing the compressed message expression as a bit vector which obscures the underlying values in the list.).

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At pages 23-25, with respect to the rejection of claim 19 under 35 USC §101, Applicant argues that because the claim is directed to a “physical data-storage device” that the claim is directed to statutory subject matter. Applicant argues that the word “device” places the subject matter within patentable subject matter and that 35 USC §101 mentions nothing about transitory signals. Applicant argues that neither the MPEP nor the USPTO guidelines have the force of law and argues that neither are USPTO guidelines a citable authority for claim rejections.
	Applicant further argues that Examiner fails to understand the passages from the USPTO guidelines which are related to computer readable media, whereas the instant claim is directed a “physical storage device” and therefore, without any legal support other than a ridiculously bizarre  reference to elephants and automobiles being “physical”, that a physical storage device as claimed is patentable.
	Applicant finally makes a paragraph of unsubstantiated arguments as to the meaning of “non-transitory”.
	As to (a), Applicant’s arguments have been fully considered but are not persuasive. Applicant has clearly not read and understood the actual rejection made. Applicant completely ignores the precedential court case cited for support, i.e. Mewherter (Appeal 2012-007692). The court has explicitly determined that the term “physical” as used by Applicant is not sufficient to overcome questions of patent eligibility and which makes Applicant’s references to zoological animals simply absurd. Applicant’s references to Chakrabarty have nothing to do with data storage devices and the like is irrelevant to the issue at hand. Applicant further does not show any evidence from Applicant’s specification that a “physical data-storage device” is limited to non-transitory media and excludes transitory media such as signals per se. Applicant’s specification does not explicitly define or limit what physical data-storage device is. Without a clear and limiting definition of a “physical data-storage device” to only statutory subject matter, or without language clearly indicating that a “physical data-storage device” excludes such non-statutory media, the term “physical data-storage device” is given its broadest reasonable interpretation. As clearly set forth in Mewherter, and as is also covered by Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017) which also covers that carrier waves are reasonably interpreted as a type of “data storage device”, it is reasonable to interpret a physical data-storage device as covering carrier waves and the like. In short, Applicant relies solely on made up rationale while ignoring precedential decisions and USPTO practice in the handling of media type claims. Applicants remarks to the term “non-transitory” ignore established precedential case law, e.g. Mewherter, and are entirely made up without any factual support. As such they are unpersuasive. Applicant’s  argument that every claim would need to begin with “non-transitory” is peculiar given the fact that the only claim rejected with the issue is claim 19, and thus clearly not the case and not persuasive. 
As clearly evidenced by past decisions and the lack of limiting language in Applicant’s specification, and given Applicant’s lack of factual support from their specification or in any type of legal decision regarding the matter, a “physical data-storage device” is interpreted as covering transitory media such as carrier waves and is thus directed to non-statutory subject matter.

(b)	At pages 25-38, Applicant attempts to traverse the rejections of claims 1, 4, 13, 15, and 19 under 35 USC §102. (i) At page 28, Applicant argues that “Ikai is completely unrelated to the subject matter of the current application” and does not disclose anything at all related to log messages, event messages, or log/event-message systems as at least a result of not finding the terms “log” and “event.” That Examiner has not read and understood the current application and claims. 
(ii) At pages 28-29, Applicant argues that Akai does not disclose “an improved log/event-message system, within a distributed computer system, that collects log/event messages from log/event-message sources within the distributed computer system, stores the collected log/event messages, and provides query-based access to the stored log/event-messages” as claimed. Applicant refers to Applicant’s specification at paragraphs [0058], [0067]; and [0068] in an attempt to distinguish the claim from the prior art while arguing that log/event messages are unstructured and are not records, but are instead generally natural-language sentences or phrases and are at the same time a particular type or class of message. Applicant also argues to the term improved not being found.
(iii) At page 29, Applicant argues that Akai does not tach “one or more message collectors.” Applicant argues that a parser/indexer does not collect messages, but instead parses messages in order to update an index.
(iv) At pages 29-30, Applicant again argues that Ikai does not disclose anything related to log/event messages, and instead receives and stores structured messages which are not log/event messages.
(v) At page 30-35, Applicant argues that Ikai does not disclose compressing  the received log/event messages into compressed-message expressions as claimed. Applicant argues, referring to [0049] of Akai, that nothing is mentioned regarding message compression. Applicant argues that Examiner’s interpretation of compressing messages into tuples (p,v,n) is not compression. Applicant then attempts to state that the term “’compressed-message-expression’ is defined” in [0068], and is not met by Ikai. 
(vi) At pages 35-36, Applicant argues that Ikai does not disclose forwarding the compressed-message expression to one or more message-ingestion-and-processing systems. Applicant argues that nothing in [0042] of Ikai suggests this. Applicant argues that Akai does not forward anything to the index store, let alone a message or a compressed message to the index store. Applicant states that the index store stores index information in the form of records which are used to retrieve messages from the message store. Thus, the index store does not store messages.
(vii) At page 36, Applicant argues that [0068] of Ikai does not disclose “the one or more message-ingestion-and-processing systems, incorporated within one or more computer systems, each having one or more processors and one or more memories” because it is a generic paragraph with regard to “approaches described above” and for reasons similar to those previously argued.
(viii) At pages 36-37, Applicant argues that Ikai does not disclose that each message-ingestion-and-processing systems receives compressed-message expressions from one or more of the one or more message collectors and stores the received compressed-message expressions in a message database. Applicant reiterates previous arguments to various elements being claimed. Applicant goes on to argue that the index store of Ikai does not store compressed information of any kind, and instead stores records that contain position/value pairs and representations of the locations of records in the message store that have the specified value of the specified position. That the information is not compressed since it is used by the query-processing component for finding messages. 
(ix) At pages 37-38, Applicant summarizes the previous arguments and argues that claims 4, 13, and 15 are not anticipated by Akai for at least the reasons previously argued with claim 1.
	As to (b), Applicant’s arguments have been fully considered but are not persuasive. 
With respect to (i), it is unclear whether Applicant’s representative has in fact actually read the art cited, or simply lacks a basic understanding of the art in general and must rely on exact keyword searching to find similarities. The entire disclosure of Ikai is related to EDIFACT records in a “message store” 122 with sequence information, i.e. these are very clearly messages being analyzed and being logged for search and analyzing. The messages containing events such as a flight reservation. Applicant has simply looked at exact keyword matching without taking into account the meaning of the words actually used by the reference and has provided no rationale other than the words are different to establish differences.
With respect to (ii), Applicant is relying on parts of the specification which do not explicitly define or limit the language being claimed. The claim says nothing about unstructured data, and there is nothing limiting to natural-language sentences or phrases, or particular types or class of messages. These features upon which applicant relies  are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, applicant’s arguments are moot. It is noted that Applicant acknowledges that Ikai discloses EDIFACT messages “used for information exchange between travelers and a flight-travel-information system” but somehow is unable to comprehend that such information exchanged in the messages are events related to flight travel and that they are logged by the system. This is largely again, because Applicant is improperly reading features into the claims which simply do not exist and interpreting the claims far too narrowly as a result. With respect to “improved”, like before, a reference does not need to recite each literal term in the claim. A patent application is understood to be considered the inventor’s improvement over the prior art. Furthermore, Applicant has not shown what “improved” in the claim means that would distinguish it from the art. This is merely a generic term used in preambles to reflect a claimed invention. Furthermore, it is noted that these details of the preamble are fully covered in more depth by the portions of Akai recited for the components which comprise the system following the preamble.
With respect to (iii), an indexer must collect the messages to parse them. This is done by receiving them, as claimed, as recited with respect to Fig. 2 and [0048]. For clarity to assist Applicant’s representative in understanding, the arrow between message 122 and parser 214 in Fig. 2 indicates that the parser is receiving the message, i.e. is collecting it.
With respect to (iv), as discussed in (i) above, Ikai is very clearly directed to log/event messages within the scope of what is being claimed. Applicant is again relying on language not in the claim nor defined in the specification in a limiting manner, e.g. (meaning “for example”) “structured messages”. Applicant has provided no showing how the messages of Ikai are structurally different than what is claimed. As discussed in (iii) above, the indexer clearly receives the log/event messages. Furthermore, Applicant’s arguments to a parse tree being generated are completely irrelevant to what is being claimed in the argued limitation. The indexer clearly receives the messages to then parse them.
With respect to (v), again Applicant fails to respect the breadth of what is actually being claimed. The claim does not state or otherwise limit how the message is compressed or what “compressed-message expressions” are. Examiner has interpreted a tuple (p,v,n) as a compressed-message expression generated from a received message, which is a reduced representation . Applicant has provided no evidence that the tuple generated is structurally different than the claimed compressed-message expression. This is understandable since the claim does nothing to define what that actually is. Applicant’s referral to [0068] for a definition is improper. There is no explicit and limiting definition in that paragraph for a “compressed-message expression.” Applicant appears to not understand the meaning of a definition. Applicant highlights possible examples of how a compressed-message expression can possibly “alternatively” be embodied, but there is not definition per se that explicitly states that a compressed-message expression must be something and accordingly has to be interpreted as such when referenced in the claims. Applicant highlights mere examples, not definitions. As such Applicant is again improperly attempting to read features of the specification into the claims. Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument that the claim requires “compressing log/event messages into compressed-message expressions comprising an event type followed by a list of numerical and/or character-string items extracted from the original log/event message” after citing two lengthy paragraphs [0068] and [0073] as a definition is simply ridiculous. Again, the claim does not require such specifics as there is simply no limiting definition in Applicant’s specification, and the claim limitation is far broader than Applicant is improperly interpreting it. Applicant’s arguments to such requirements, regardless of whether or not Ikai discloses such narrow features in [0068] and [0073], are thus moot. 
	With respect to (vi), as commensurate with the previous interpretation of the compressed-message expression of Ikai, this expression is stored as a record 142 in the index. The arrow from parser/indexer 130 to index store 140  indicates forwarding (Fig. 1; [0042]). The index can store the tuple ([0055]). The claim does not limit what forwarding entails or what a message-ingestion-and-processing system is. As such, forwarding the tuple as done in Akai reads on the language actually being claimed.
With respect to (vii), the limitation merely establishes that the broadly claimed “message-ingestion-and-processing systems” are incorporated into at least one system and each having at least one processor an memory. [0068] clearly establishes that the components of Ikai, which include the analogous message-ingestion-and-processing systems as previously discussed, can be implemented by processors and memory in a system.
With respect to (viii), as previously discussed, the tuples output by the parser/indexer which are analogous to the claimed compressed-message expressions, are forwarded to the index store 140, i.e. a message-ingestion-and-processing system. Thus, the index store, which is configured to store the data, receives the forwarded data as very clearly shown in Figs. 1-2. Applicant again argues that there is no compressed information stored, but again the claim does not specify how the data is compressed. Applicant’s argument that “the information is not compressed since it us used by the query-processing component (152) for finding messages in the message store” lacks any logic as querying would be irrelevant to compressing as the index clearly stores an analogous to the broadly scopes “compressed-message expressions” recited in the claim. Additionally, there is nothing in the claim that would prohibit such functionality so long as compressed-message expressions are stored. Furthermore, even if one were to improperly interpret the limitations more narrowly than they claims require, the index of Akai clearly stores less than all data for an entry in the messages. E.g. referring to Figs. 3-4; [0050]-[0054], there is no storing of field labels “RESERVATION”, “PASSENGER”, and “AGENT” in the index entries, though these are still retrievable and not lost, thus the tuples form compressed-message expressions of the original message for this reason as well. 
As to (ix), Applicant’s arguments are not persuasive for at least the reasons set forth in (i)-(viii) above, and also for the respective reasons set forth in the rejections of claims 4, 13, and 15 above.

(c)	At pages 38-41, Applicant attempts to traverse the rejections of claims 2, 3, 5-12, 14, and 16-19 under 35 USC §103. (i) At pages 38-39, Applicant first argues that the claims are not allowable for at least the reasons previously argued with respect to claims 1 and 13. Applicant argues that the motivation to combine with Harutyunyan is improper. Applicant bizarrely argues again that Ikai provides no teachings or information relevant to log/event-message processing (despite just acknowledging its use of processing EDIFACT messages exchanged between customers of a travel server). That there would be no reason for anyone working on a database for storing structured messages to look for, or in any way need, a list of sourced of log/event messages. Applicant then somehow equates this to railways and thumbtacks and simply argues that the motivation for combining is merely a conclusory assertion.
	(ii) At pages 39-40, Applicant argues that Ikai would not even image “that any type of data source could be substituted that provides events with a reasonable expectation of successfully receiving and processing as done by Ikai.” Applicant again, argues that Ikai does not disclose log/event messages that are unstructured, despite such features not being claimed. Applicant then brings in another bizarre, made up, and unrelated scenario, this time to video streams, and their possibility to be applied to Akai.
	(iii) At page 40, with respect to claim 5, Applicant argues that Luo does not disclose using the event type to select an extraction function for the event type as claimed. Applicant argues that the argument i is not an identifier, but is instead an integer argument specifying the length of the character string within a log message and is completely unrelated to event types. That there is no mention of event types in [0056]-[0066] in Lou.
	(iv) At pages 40-41, with respect to claim 5, Applicant argues that the motivation to combine Luo and Ikai is improper, stating it “makes no sense”. Applicant argues that Luo is concerned with parsing messages from log files and develops regex expressions for extracting strings. Applicant then argues that Ikai is completely unrelated to processing events/log messages as before. Applicant argues that there is no chance that a regex expression constructed to extract strings from log messages would have any use or value in Ikai’s messages.
	(v) At page 41, Applicant argues that the remaining §103 rejections depend on claim 1 and on claim 5, or a dependency therefrom, and therefore fail for at least the reasons of those claims as previously argued.

As to (i), As previously set forth in the arguments to (b) above, Ikai is clearly relevant to the broadly claimed “log/event messages” which, again as claimed, recite nothing regarding the structure of the messages. Applicant’s argument to the application not being directed to a database for storing structured messages does not correlate the argued motivation to anything that’s actually being claimed and is moot. Applicant arguing there is no reason for anyone working on a database to look for a list of sources of log/event messages is a completely made up statement with only incredibly bizarre support of railways and thumbtacks which has no clear correlation to what is in the rejection. Besides this unfounded assertion, it is unclear why Applicant even refers to listing sources of log/event messages as this is not in the rejection. Applicant’s argument that this is a conclusory statement is completely unfounded and ignores KSR. Obviousness takes into account what is known by one of ordinary skill in the art.
As to (ii), Applicant entirely misrepresents the motivation and completely ignores how it ties into what is being claimed. For example, claim 2 recites “message-generation-and-reporting components of hardware components of the distributed computer system, including network routers and bridges, network-attached storage devices, network-interface controllers, and other hardware components and devices; and message-generation-and-reporting components within computer-instruction-implemented components of the distributed computer system, including virtualization layers, operating systems, and applications running within servers and other types of computer systems”. This is nothing more than reciting generic computer components that can be used to provide data. One of ordinary skill in the art would very clearly recognize that message data being exchanged over a computer network of Ikai could include such components to provide exchanged messages to the system of Ikai. Applicant has to completely ignore what someone below ordinary skill in the art would know in order to somehow thing these basic elements couldn’t be substituted as part of data sources to provide data to Ikai. Applicant’s reference to video streams clearly shows that they’ve entirely lost focused of what is being claimed and how the rejection applies. Applicant also has conveniently left off the last part of the sentence “substituted that provides events.” The focus is quite naturally on maintaining event data like Ikai, which could obviously be provided via indirect sources such as network routers, etc. A simple “video stream” is completely irrelevant to the matter at hand. Applicant similarly neglects such details, and doesn’t argue them in any manner for claims 5-12 and 16-18, and as such, the arguments to them are not persuasive for reasons similar to those set forth above with respect to claim 2, and for the respective reasons set forth in the rejections of claims 5-12 and 16-18 above.
As to (iii), the “large portions” not disclosed by Ikai is clearly part of a typographic error as an erroneous insertion of the language “Ikai does not specifically disclose” in line 6, as the rejection clearly shows to anyone reading that Ikai does disclose those features as cited, including using an extraction function for the event type, but not specifically using the event type to select and extraction function. The language has been left intact so as to not confuse Applicant into thinking there is a new grounds of rejection when there is not. As to identifiers, the rejection does not rely upon the argument i as an identifier. The type of the object of a message is extracted and identified. When future log messages having the type are later received, it can be directly matched against the regular expression, i.e. using the type to select an extraction function ([0066])).
As to (iv), Applicant never actually discusses any particular aspect of the combination set forth, but rather waves their hand and says it “makes no sense.” Ikai clearly is directed to event/log messages as previously discussed. Ikai, as shown in the rejection of the claim uses an extraction function for an event type, and clearly extracts various texts from a long string of text comprising the messages of Ikai. E.g. see Figs. 3-4. Lou also extracts texts from messages. It is clear to any layman, let alone one of ordinary skill in the art that there is an overlap of usefulness between the two, and that properly identifying and using regular expressions like in Luo could be used with the grammar Ikai, which like regular expressions, is used in parsing and identifying text in the messages ([0048]), so as to help properly identify the elements in the messages of Ikai.
As to (v), Applicant’s arguments are not persuasive for at least the reasons set forth with respect to claims 1 and 5 above, and also for the respective reasons set forth in the rejections of those claims above.

(d)	Applicant’s remarks on pages 41-43, are merely conclusory remarks and opinions summarizing what was already discussed, as these are already covered by the remarks in (a)-(c) above.

(e)	Applicant’s amendments to claims 9, 10, and 12 have overcome the objections to those claims as set forth in the non-final rejection. Accordingly, the previous objections as set forth in the non-final rejection to claims 9, 10, and 12 have been withdrawn.

(f)	Applicant’s amendments to claims 2, 3, 6, 14, and 17 have overcome the rejections under 35 USC §112(b) for those claims. Accordingly, the rejections of claims 2, 3, 6, 14, and 17 under 35 USC §112(b) have been withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167